 

Case 1:19-cv-07724-CM Document 7 Filed 09/04/19 Page 1 of 2)
_.  Qaeeelit29e007Z240NA MaocumeantS:1 FitddDesye2y a9 Pagg2bbe21

(c) Pension, annuity, or life insurance payments LC] Yes
(d) Disability or worker’s compensation payments [] Yes

(e) Gifts or inheritances CJ
(f) Any other public benefits (unemployment, social security, Yes

food stamps, veteran’s, etc.)

(g) Any other sources [] Yes 1 !

If you answered “Yes” to any question above, describe below or on separate pages each sou

oe and state the amount that you received and what you expect to receive in the future.

S54 1,07%,00 Food Stem Ps (84,°¢/mas

If you answered “No” to all of the questions above, explain how you are paying your expens

4, How much money do you ‘y in cash or in a checking, savings, or inmate account?

\ess than * (00, 00

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or of
financial instrument or thing of value, including any item of value held in someone else’s na
describe the ‘Bot ty and its approximate

O00 f ge Vai — worthless tackle 1h Coop

6. Do you have any housing, transportation, utilities, or loan payments, or other regular month,
expenses? If so, describe and provide the amount of the monthly expense:

Mpinkener Lo Coop? 2 A_ 50, 00 | 5

7. List all people who are dependent on you for support, your relationship with each person, ar
much you contribute to their support (only provide initials for minors under 18); ©

4

“

Ths

    
 

e of

T,
e? If so,

 

wwe

8. Do you have any debts or financial obligations not described above? If so, describe the amouyts oWed

and to whom they are payable:

Declaration: 1 declare under penalty of perjury that the above information is true. I understand th
statement may result in a dismissal of my claims.

  

it a false

 

 

Signature

 

  

 

 

 

Address oe City oo, seal D p.gode. cele Sa
917? 8p DLE Dr\ Seatfis 2 4 nay Com
Telephone Number Elmail =e availab a UG

 

IFP Application, page 2°

(NED NNN9° WY 077 24- CM

Ae as

 

 

 

 
   

 
 

 

 

 

 

 

 

st HE RIVERSIDE
CPREMIER REHAB & HEALING CENTER
50 Riverside Drive » New York, NY 10024

=D
tech
fP 2
a
“3 .
*
_ am
ae wet
a Pate
t
a
wad
&
a :
: cc
salto
wy

ase 1:19-cv-07724-CM Document 7 Filed

 

 

 

 

 

 

 

 
